The present application is being examined under the pre-AIA  first to invent provisions. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
- Wang (CN 105634569) discloses a multiple frequency band communication terminal (Wang Fig. 2), comprising: an RF front-end circuit (Wang Fig. 1), a Wi-Fi transceiver (Wang Fig. 1 Item 122); the RF front- end circuit comprising: an RF transceiver (Wang Fig. 1 Item 108) and a first RF circuit (Wang Fig. 1 Item 130), a second RF circuit (Wang Fig. 1 Item 132), a third RF circuit (Wang Fig. 1 Item 118, 120, 134 and/or 136) and a fourth RF circuit (Wang Fig. 1 Item 126, 128, 138, 140, 142, 144, 146 and/or 148) each connecting to the RF transceiver; the first RF circuit is connected to the first antenna (Wang Fig. 1 Item 102), the second RF circuit is connected to the second antenna (Wang Fig. 1 Item 110), the third RF circuit is connected to the third antenna (Wang Fig. 1 Item 116), the fourth RF circuit is connected to the fourth antenna (Wang Fig. 1 Item 124); wherein the first RF circuit, the second RF circuit, the third RF circuit and the fourth RF circuit are independent (Wang Fig. 1 note: RF circuits between antennas 1-4 and transceiver 108 appear to be in separate path) from each other..
Heo (US 20130028148) discloses a processor (Heo Fig. 1 Item 180), a fifth antenna (Heo Fig. 10 Ant 5); wherein an RF transceiver (Heo Fig. 1 Item 110) of the RF front-end circuit is connected to the processor, the fifth antenna is connected tothe processor through the Wi-Fi transceiver (Heo Fig. 10 Item 331).
 Son (US PAT 8139670) disclosesthe first RF circuit comprises a first frequency divider (Son Fig. 1 Item 105), a second frequency divider (Son Fig. 1 note: this reads on 
Lehman (US PAT 6282184) discloses a third-frequency-band transmission-and-first-reception circuit (Lehman Fig. 2 note: this reads on GSM, CDMA or TDMA TX RX); wherein a frequency of the second-frequency-band signal transmitted by the second-frequency-band transmission-and-first-reception circuit is greater than a frequency of a third-frequency-band signal transmitted by the third-frequency-band transmission-and-first-reception circuit (Lehman Col. 9 line 55 – Col. 10 line 10 note: GSM, CDMA, TDMA have different operating frequencies).
However, the combination of Wang, Heo, Son and Lehman fails to teach “an RF front-end circuit, a processor, a fifth antenna and a Wi-Fi transceiver; wherein an RF transceiver of the RF front-end circuit is connected to the processor, the fifth antenna is connected to the processor through the Wi-Fi transceiver; the RF front-end circuit comprising: an RF transceiver and a first RF circuit, a second RF circuit, a third RF circuit and a fourth RF circuit each connecting to the RF transceiver; the first RF circuit is connected to [[the]]a first antenna, the second RF circuit is connected to [[the]]a second antenna, the third RF circuit is connected to [[the]]a third antenna, the fourth RF 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSINCHUN LIAO whose telephone number is (571)270-7701.  The examiner can normally be reached on Monday-Thursday, 8:00AM-4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSINCHUN LIAO/Primary Examiner, Art Unit 2641